
	
		III
		111th CONGRESS
		2d Session
		S. RES. 569
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 28, 2010
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Notifying the President of the United
		  States of the election of a President pro tempore.
	
	
		That the President of the United States be
			 notified of the election of the Honorable Daniel K. Inouye as President of the
			 Senate pro tempore.
		
